          Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
NAACP LEGAL DEFENSE AND
EDUCATIONAL FUND, INC.,

                                 Plaintiff,                               18-cv-4354 (PKC)

                -against-                                                   OPINION
                                                                           AND ORDER

U.S. DEPARTMENT OF JUSTICE,
including its components OFFICE OF
COMMUNITY ORIENTED POLICING SERVICES
and OFFICE OF INFORMATION POLICY,

                                  Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                On August 24, 2017, plaintiff NAACP Legal Defense and Educational Fund, Inc.

(“LDF”) submitted a Freedom of Information Act (“FOIA”) request to the Office of Community

Oriented Policing Services (“COPS” or “COPS Office”), a component of the Department of

Justice, seeking five categories of documents in connection with a collaborative reform

assessment of the North Charleston, South Carolina Police Department (“NCPD”). (Compl.

(Doc 1), Ex. 6.) Over the course of nearly a year, defendants made incremental disclosures in

response to plaintiff’s initial FOIA request and subsequent clarifications of it. In January 2018,

plaintiff filed an administrative appeal challenging certain of the agency’s assertions of FOIA

exemptions. (Doc 1, Ex. 9.)

                On May 16, 2018, LDF commenced this action, alleging various FOIA violations

against the United States Department of Justice, its components COPS and the Office of

Information Policy (“OIP”) (collectively, “defendants” or “the government”). LDF amended its

complaint on June 26, 2018, after subsequent communications with and disclosures from
         Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 2 of 24




defendants. (First Am. Compl. (Doc 23).) The parties have successfully resolved most of the

differences between them. The remaining issue is whether defendants have properly redacted

portions of a particular draft report pursuant to FOIA Exemption 5, the deliberative process

privilege. 5 U.S.C. § 552(b)(5).

               Defendants now move for summary judgment pursuant to Rule 56, Fed. R. Civ.

P., and LDF moves for in camera review of the document in dispute. For the reasons explained,

defendants’ motion will be granted and plaintiff’s motion will be denied.

BACKGROUND
    A. The COPS Office, CRI-TA Program, and NCPD Engagement
               In 2011, the COPS Office developed a program to provide technical assistance to

law enforcement agencies on issues including, but not limited to, officer use of force, officer-

involved shootings, and the agencies’ relationships to the communities they serve. (Fieri-Fetrow

Decl. (Doc 49) ¶ 18.) This program is the Collaborative Reform Initiative for Technical

Assistance (“CRI-TA”). Among the goals of the CRI-TA program is to improve law

enforcement-community relations “by providing a means to organizational transformation.” (Id.)

This “organizational transformation” would be achieved via CRI-TA identifying particular

issues, analyzing and assessing the agency’s policies, procedures, and practices, and the COPS

Office publishing a report with these findings and recommendations for resolving these issues.

(Id.)

               The COPS Office would award “cooperative agreements” to “technical assistance

providers” to develop plans with the CRI-TA program. (Id. ¶ 19.) One of these technical

assistance providers is the Police Foundation. (Id.) The Police Foundation is a non-partisan

organization that works to improve law enforcement agencies at all levels through innovation


                                               -2-
         Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 3 of 24




and science. (Id.) In the context of the CRI-TA program, a technical assistance provider such as

the Police Foundation conducts an assessment and provides a draft recommendatory report to the

COPS Office. (Id. ¶¶ 19-20.) Draft reports then go through a 17-step review process before the

COPS Office adopts a final version and releases it to the law enforcement agency and to the

public. (Id. ¶ 20.)

               After an NCPD officer-involved shooting in April 2015, the mayor of North

Charleston requested the COPS Office’s assistance. (Doc 49 ¶ 21.) The mayor and the NCPD

had implemented some reforms in response to the shooting, and sought the COPS Office’s input

in evaluating these reforms and suggesting others. (Id.) The COPS Office and the NCPD

entered a CRI-TA engagement. (Id.) In July 2016, the Police Foundation became the technical

assistance provider for the NCPD CRI-TA engagement. (Id. ¶ 21.)

               In or around August or September 2016, the COPS Office approved the Police

Foundation’s plan for the NCPD CRI-TA engagement. (Id. ¶ 25.) Pursuant to this plan, the

Police Foundation collected and analyzed NCPD’s policies, manuals, plans, and department

statistics, conducted interviews with community members and department personnel, observed

NCPD practices during site visits, and compiled and reviewed Census data for North Charleston

and demographic data for police officer applicants. (Id.) The Police Foundation selected what it

viewed as the most pertinent data and information to include in its preliminary assessment and

set of recommendations for the NCPD. (Id. ¶ 26.) The Police Foundation’s work included

creating figures, charts, and tables that combined data from multiple sources for assessing trends

in the NCPD’s practices. (Id.)

               In May 2017, the Police Foundation sent its initial draft of the NCPD report to the

COPS Office for review. The COPS Office and the Police Foundation began the 17-step review


                                               -3-
          Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 4 of 24




process, and the report was then edited and recirculated twice, for a total of three editions of the

draft. (Id. ¶ 27.) The draft report at issue here bears the date June 30, 2017 (the “June 30

Draft”). (Id.)

                 In July 2017, COPS sent the June 30 Draft to three peer reviewers for additional

comments. (Id. ¶ 28.) Upon receiving the peer reviewers’ comments, the June 30 Draft was

further revised in August 2017; however, the document remained dated June 30, 2017. (Id.) In

September 2017, then-Attorney General Sessions announced changes to the CRI-TA program

that resulted in the COPS Office ending its work on the NCPD project. (Id. ¶ 29.) The June 30

Draft was never finalized. (Id. ¶¶ 29-30.)

   B. LDF’s FOIA Request
                 On August 24, 2017, LDF sent a FOIA request to the COPS Office. (Doc 23, Ex.

6.) LDF’s FOIA request sought five categories of documents “relating to grant awards and

technical assistance provided to the [NCPD] or other North Charleston city officials by the

[COPS Office]” from January 2007 to the present. (Id.) A few days later, on August 28, 2017,

the COPS Office’s FOIA Officer sent a letter to LDF acknowledging its FOIA request and

providing LDF with the assigned FOIA case number. (Doc 49 ¶ 4.)

                 On September 22, 2017, COPS provided LDF with an interim response of 58

pages of responsive records, 44 of which were released without redactions. (Id. ¶ 6; Doc 23, Ex.

7.) The remaining 14 pages were redacted pursuant to FOIA Exemptions 4 and 6, 5 U.S.C.

§ 552(b)(4) and (6). (Doc 49 ¶ 6; Doc 23, Ex. 7.) A few weeks later, COPS sent a final response

to LDF’s FOIA request, comprising three additional pages of responsive records, and withheld

331 pages of records pursuant to FOIA Exemption 5, 5 U.S.C. § 552(b)(5). (Doc 49 ¶ 7; Doc 23,

Ex. 8.)


                                                -4-
         Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 5 of 24




               On January 9, 2018, LDF administratively appealed to the OIP, contesting the

COPS Office’s response to the FOIA request. (Doc 49 ¶ 8; Doc 23, Ex. 9.) Although OIP

acknowledged receipt of the appeal, LDF did not receive a substantive response from OIP within

20 business days, which LDF contends was a violation of the requisite time limits set out in

section 552(a)(6)(A)(ii). (Doc 1 ¶¶ 33-34.) LDF filed its initial complaint in this action on May

16, 2018. (See Doc 1.)

               On June 1, 2018, OIP sent a final response to LDF, including a supplemental

release of five additional pages of responsive material, and otherwise affirmed the COPS

Office’s response. (Doc 49 ¶ 8; Doc 23, Ex. 11.) LDF amended its complaint on June 26, 2018

to include allegations related to OIP’s response to LDF’s administrative appeal. (See Doc 23

¶¶ 35-38; id., Ex. 11.) The COPS Office then conducted an additional search based on

clarifications of LDF’s FOIA request. (Doc 49 ¶ 9.) On October 11, 2018, COPS released five

more documents—18 pages in total—to LDF. (Id. ¶ 10.) Four of the five documents contained

redactions subject to FOIA Exemptions 5 and 6. (Id.) COPS withheld in full 315 pages of

responsive documents, including the drafts of the “assessment and recommendatory” report that

COPS was preparing in concert with the Police Foundation. (Id.) COPS provided LDF with a

draft Vaughn index setting out the bases for redactions of certain documents and the withholding

of others. (Id.)

               LDF and defendants then conferred again about the scope of LDF’s FOIA

request. LDF clarified that it sought all documents pertaining to the NCPD, not only grant

applications or awards. (Doc 49 ¶ 11.) In response to this clarification, the COPS Office agreed

to search again for documents concerning the NCPD. (Id.) On June 3, 2019, COPS released, in

part, 7,207 additional pages of documents and a supplemental Vaughn index. (Id. ¶ 12.) The


                                              -5-
         Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 6 of 24




COPS Office withheld certain information from these documents pursuant to FOIA Exemptions

5 and 6. (Id.)

                 LDF also requested that COPS re-review the three drafts of the NCPD report and

release any segregable factual information. (Id. ¶ 13.) COPS agreed to re-review the June 30

Draft for segregable factual information, and to release such material on the following

conditions:

                 1. The COPS Office would only re-review the most recent draft of the report, but
                    not its two prior versions;

                 2. LDF understood that the explanation provided for the withholding of certain
                    parts of the report pursuant to Exemption 5 still applied; and

                 3. LDF would not challenge the application of Exemption 5 to the information
                    otherwise withheld in response to its FOIA request up to that juncture.

(Id. ¶ 13.) LDF agreed to these conditions, and the COPS Office conducted a line-by-line review

of the June 30 Draft. (Id. ¶ 14.) The COPS Office then released a redacted version of the June

30 Draft, disclosing reasonably segregable factual information and redacting the remaining

material pursuant to Exemption 5. (Id.) The COPS Office explained that it redacted the June 30

Draft as it did because, inter alia, the document is a 112-page intra-agency draft report that

contained preliminary data analysis, initial findings, proposed recommendations, and edits and

comments; the report was not finalized; and the withheld factual material was inextricably

intertwined with the preliminary assessments and recommendations. (Id.) Further, the COPS

Office stated that the release of the redacted information would stifle candid discussions and the

exchange of ideas between and among government employees and government consultants and

contractors, which would in turn hamper the COPS Office’s goals. (Id.)

                 LDF requested that the COPS Office conduct another line-by-line review of the

June 30 Draft to see if any further factual material could be released. (Id. ¶ 15.) After COPS

                                                -6-
         Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 7 of 24




completed another review of the document, DOJ Counsel informed LDF that the COPS Office

had already released all reasonably segregable factual material. (Id. ¶ 16.)

   C. Procedural History
               LDF filed its initial complaint on May 16, 2018 (Doc 1), and later amended on

June 26, 2018 (Doc 23). On October 23, 2019, LDF filed a letter that the Court deemed a

request for in camera review of the June 30 Draft. (Docs 43-44.) The Court denied LDF’s

application for in camera review without prejudice to renewal in the context of summary

judgment motion briefing. (Doc 46.)

               Defendants filed their motion for summary judgment on December 6, 2019,

appending the Vaughn declaration of Melissa Fieri-Fetrow, Attorney-Advisor in the COPS

Office. (Docs 48-49.) LDF opposed the motion and moved for in camera review on January 6,

2020. (Doc 51.) Defendants replied on January 21, 2020 and filed a supplemental declaration of

Matthew C. Scheider, Assistant Director of the COPS Office. (Docs 55-56.)

LEGAL STANDARDS
   A. Summary Judgment
               Summary judgment “shall” be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Rule 56(a), Fed. R. Civ. P. A fact is material if it “might affect the outcome of the suit

under the governing law . . . .” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “A

dispute regarding a material fact is genuine ‘if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.’” Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d

Cir. 2000) (quoting Anderson, 477 U.S. at 248). On a motion for summary judgment, the Court

“must construe the facts in the light most favorable to the non-moving party and resolve all


                                                -7-
          Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 8 of 24




ambiguities and draw all reasonable inferences against the movant.” Aulicino v. N.Y.C. Dep’t of

Homeless Servs., 580 F.3d 73, 79-80 (2d Cir. 2009) (internal quotation marks and citation

omitted).

                 “FOIA cases are generally resolved on motions for summary judgment.” Families

for Freedom v. U.S. Customs & Border Prot., 837 F. Supp. 2d 331, 335 (S.D.N.Y. 2011); see

also Am. Civil Liberties Union v. Office of the Dir. of Nat’l Intelligence, 10 civ. 4419 (RJS),

2011 WL 5563520, at *3 (S.D.N.Y. Nov. 15, 2011) (“Summary judgment pursuant to Rule 56 is

the preferred procedural vehicle for resolving FOIA disputes.”) (internal quotation marks and

citation omitted); Jones-Edwards v. Appeal Bd. of Nat’l Sec. Agency Cent. Sec. Agency, 352 F.

Supp. 2d 420, 423 (S.D.N.Y. 2005) (same), aff’d sub nom., Jones-Edwards v. Appeal Bd. of

Nat’l Sec. Agency, 196 F. App’x 36 (2d Cir. 2006). Where an agency moves for summary

judgment in a FOIA action, it bears “the burden of showing that its search was adequate and that

any withheld documents fall within an exemption to the FOIA.” Carney v. U.S. Dep’t of Justice,

19 F.3d 807, 812 (2d Cir. 1994). The agency satisfies this burden by submitting affidavits or

declarations that “indicat[e] that the agency has conducted a thorough search and giv[e]

reasonably detailed explanations why any withheld documents fall within an exemption . . . .”

Id. These affidavits, commonly referred to as Vaughn affidavits, 1 are “accorded a presumption

of good faith.” Id. (internal quotation marks and citations omitted); see also Long v. Office of

Pers. Mgmt., 692 F.3d 185, 190-91 (2d Cir. 2012) (quoting Carney).

                 To warrant summary judgment, agency affidavits must “describe the justifications

for nondisclosure with reasonably specific detail, demonstrate that the information withheld

logically falls within the claimed exemption, and are not controverted by either contrary


1
 See Am. Civil Liberties Union v. Office of the Dir. of Nat’l Intelligence, 2011 WL 5563520, at *3 (noting that
agency affidavits are referred to as Vaughn affidavits in FOIA cases).
                                                       -8-
         Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 9 of 24




evidence in the record nor by evidence of agency bad faith. Ultimately, an agency’s justification

for invoking a FOIA exemption is sufficient if it appears logical or plausible.” Wilner v. Nat’l

Sec. Agency, 592 F.3d 60, 73 (2d Cir. 2009) (internal quotation marks and citation omitted);

Grand Cent. P’ship, Inc. v. Cuomo, 166 F.3d 473, 478 (2d Cir. 1999) (affidavits must “contain

reasonable specificity of detail rather than merely conclusory statements”) (internal quotation

marks and citation omitted) (emphasis in original). To overcome an agency’s showing and

defeat a summary judgment motion in a FOIA case, “the plaintiff must make a showing of bad

faith on the part of the agency sufficient to impugn the agency’s affidavits or declarations, . . . or

provide some tangible evidence that an exemption claimed by the agency should not apply or

summary judgment is otherwise inappropriate . . . .” Carney, 19 F.3d at 812 (citations omitted).

   B. FOIA Exemption 5

               FOIA “was enacted to facilitate public access to Government documents.” U.S.

Dep’t of State v. Ray, 502 U.S. 164, 173 (1991). There is a “strong presumption in favor of

disclosure [that] places the burden on the agency to justify the withholding of any requested

documents.” Id. FOIA contains nine statutory exemptions to disclosure, which are “narrowly

construed.” Brennan Ctr. for Justice at N.Y.U. School of Law v. U.S. Dep’t of Justice, 697 F.3d

184, 194 (2d Cir. 2012) (internal quotation marks and citation omitted); see 5 U.S.C.

§ 552(b)(1)-(9) (enumerating exemptions). The agency asserting an exemption to FOIA

disclosure bears the burden of establishing that it applies. Brennan Ctr. for Justice, 697 F.3d at

194 (citing Nat’l Council of La Raza v. Dep’t of Justice, 411 F.3d 350, 356 (2d Cir. 2005)).

Further, the agency “shall withhold information . . . only if the agency reasonably foresees that

disclosure would harm an interest protected by an exemption . . . .” 5 U.S.C. § 552(a)(8)(A)(i).

The agency must therefore demonstrate “how a particular Exemption 5 withholding would harm

                                                 -9-
        Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 10 of 24




the agency’s deliberative process.” Nat. Res. Def. Council v. U.S. Envtl. Prot. Agency, 17 cv

5928 (JMF), 2019 WL 4142725, at *5 (S.D.N.Y. Aug. 30, 2019) (internal quotation marks and

citation omitted).

                The purpose of Exemption 5 “is to prevent injury to the quality of agency

decisions.” N.L.R.B. v. Sears, Roebuck & Co., 421 U.S. 132, 151 (1975). “The deliberative

process privilege rests on the obvious realization that officials will not communicate candidly

among themselves if each remark is a potential item of discovery and front page news, and its

object is to enhance the quality of agency decisions . . . by protecting open and frank discussion

among those who make them within the Government . . . .” Dep’t of Interior v. Klamath Water

Users Protective Ass’n, 532 U.S. 1, 8-9 (2001) (internal quotation marks and citations omitted).

                Section 552(b)(5) exempts from disclosure “inter-agency or intra-agency

memorandums or letters that would not be available by law to a party other than an agency in

litigation with the agency . . . .” 5 U.S.C. § 552(b)(5). This exemption creates a “deliberative

process privilege.” Klamath Water Users, 532 U.S. at 8. “To qualify, a document must thus

satisfy two conditions: its source must be a Government agency, and it must fall within the ambit

of a privilege against discovery under judicial standards that would govern litigation against the

agency that holds it.” Id. Documents prepared by an outside consultant assisting a government

agency may still come within Exemption 5. Lead Indus. Ass’n, Inc. v. Occupational Safety &

Health Admin., 610 F.2d 70, 83 (2d Cir. 1979) (“[I]n our view, nothing turns on the point that

the . . . reports were prepared by outside consultants . . . rather than agency staff.”); see also

Tigue v. U.S. Dep’t of Justice, 312 F.3d 70, 77 (2d Cir. 2002) (“In considering the scope of

Exemption 5, this Circuit has recognized that agencies may require assistance from outside




                                                 - 10 -
        Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 11 of 24




consultants in formulating policy, and has held that ‘nothing turns on the point that . . . reports

were prepared by outside consultants . . . .’” (quoting Lead Indus., 610 F.2d at 83)).

               Documents exempt from disclosure under the deliberative process privilege must

be both “predecisional” and “deliberative.” A document is predecisional if it is “prepared in

order to assist an agency decisionmaker in arriving at his decision.” Hopkins v. U.S. Dep’t of

Housing & Urban Dev., 929 F.2d 81, 84 (2d Cir. 1991) (internal quotation marks and citation

omitted). A deliberative document is one that is “actually . . . related to the process by which

policies are formulated.” Id. (internal quotation marks and citation omitted, alteration in

original). “The privilege protects recommendations, draft documents, proposals, suggestions,

and other subjective documents which reflect the personal opinions of the writer rather than the

policy of the agency.” Grand Cent. P’ship, 166 F.3d at 482 (internal quotation marks and

citation omitted).

               Exemption 5 “does not, as a general matter, extend to purely factual material.”

Hopkins, 929 F.2d at 85. “Reasonably segregable” factual information must be disclosed. Id.

(quoting 5 U.S.C. § 552(b)). Where, however, “factual observations are ‘inextricably

intertwined’ with the privileged opinions and recommendations such that disclosure would

compromise the confidentiality of deliberative information that is entitled to protection under

Exemption 5,” withholding such non-segregable factual information is proper. Id. (internal

quotation marks and citation omitted).

   C. In-Camera Review

               FOIA provides that district courts “may examine the contents of such agency

records in camera to determine whether such records or any part thereof shall be withheld under

any of the exemptions set forth in subsection (b) . . . .” 5 U.S.C. § 552(a)(4)(B). In camera

                                                - 11 -
        Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 12 of 24




review, however, “is considered the exception, not the rule, and the propriety of such review is a

matter entrusted to the district court’s discretion.” Local 3, Int’l Bhd. of Elec. Workers, AFL-

CIO v. N.L.R.B., 845 F.2d 1177, 1180 (2d Cir. 1988); N.Y. Times Co. v. U.S. Dep’t of Justice,

872 F. Supp. 2d 309, 315 (S.D.N.Y. 2012) (same). Courts have found in camera review of

agency documents in dispute in FOIA actions appropriate where, for example, “the record is

vague or the agency claims too sweeping,” Hopkins, 929 F.2d at 86 (internal quotation marks

and citation omitted); the agency’s affidavits are “contradicted by other evidence in the record;”

or “when the requested documents are few in number and of short length” such that “in camera

review may save time and money.” Adelante Ala. Worker Ctr. v. U.S. Dep’t of Homeland Sec.,

376 F. Supp. 3d 345, 360 (S.D.N.Y. 2019) (internal quotation marks and citations omitted).

DISCUSSION

                 For the reasons set forth below, defendants’ motion for summary judgment will

be granted.

   A. The June 30 Draft Comes Within the Deliberative Process Privilege

                 The Court does not defer to the agency’s assertion of an exemption, but “decides

de novo whether the agency has sustained its burden.” Bloomberg, L.P. v. Bd. of Governors of

the Fed. Reserve Sys., 601 F.3d 143, 147 (2d Cir. 2010) (citing 5 U.S.C. § 552(a)(4)(B); U.S.

Dep’t of Justice v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 755 (1989)). At

the outset, the June 30 Draft, prepared by the Police Foundation as the technical assistance

provider to the COPS Office on the NCPD CRI-TA engagement, is an intra-agency document.

See Tigue, 312 F.3d at 77. Therefore, the “source” of the June 30 Draft is a government agency,

which satisfies the first condition of properly invoking the Exemption. Klamath Water Users,

532 U.S. at 8.

                                               - 12 -
        Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 13 of 24




               The second requisite condition is whether the Draft comes “within the ambit of

privilege against discovery under judicial standards that would govern litigation against the

agency that holds it.” Id. Here, this is a question of whether the June 30 Draft is subject to the

“deliberative process” privilege. Id. (“[T]hose privileges include the privilege for attorney work-

product and what is sometimes called the ‘deliberative process’ privilege.”); see Nat. Res. Def.

Council v. U.S. Envtl. Prot. Agency, 954 F.3d 150, 155 (2d Cir. 2020) (“In order for the

privilege to apply, the agency record at issue must be (1) an inter-agency or intra-agency

memorandum or letter; (2) pre-decisional; and (3) deliberative.”). The “deliberative process

covers documents reflecting advisory opinions, recommendations and deliberations comprising

part of a process by which governmental decisions and policies are formulated . . . .” Klamath

Water Users, 532 U.S. at 8 (internal quotation marks and citation omitted). To be subject to this

privilege, the June 30 Draft must be predecisional and deliberative. Grand Cent. P’ship, 166

F.3d at 482. The Court finds that it is both.

               “Drafts and comments on documents are quintessentially predecisional and

deliberative.” Nat’l Council of La Raza v. Dep’t of Justice, 339 F. Supp. 2d 572, 583 (S.D.N.Y.

2004). A document is predecisional if it was “prepared in order to assist an agency

decisionmaker in arriving at his decision.” Grand Cent. P’ship, 166 F.3d at 482 (internal

quotation marks and citation omitted). Where an “agency can [also] (i) pinpoint the specific

agency decision to which the document correlates . . . and (ii) verify that the document precedes,

in temporal sequence, the decision to which it relates,” this is further evidence that a document is

predecisional. Id. (internal quotation marks and citation omitted, alteration in original). The

June 30 Draft was prepared for the express purpose of assisting the COPS Office in assessing the

NCPD and how the NCPD could improve its policing practices. (Doc 49 ¶¶ 35-36.) The Draft


                                                - 13 -
        Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 14 of 24




temporally precedes any decision by the COPS Office as to what to include in the finalized

report, and whether to adopt the final report as COPS’s official recommendation to the NCPD.

(Id. ¶ 36.) These decisions were never reached because the CRI-TA program ended its work on

the NCPD engagement before the June 30 Draft was finalized. (Id. ¶¶ 29-30.) Even where a

draft never becomes final, the draft version remains predecisional. See Am. Civil Liberties

Union v. U.S. Dep’t of Justice, 844 F.3d 126, 133 (2d Cir. 2016) (finding draft op-ed article

protected under Exemption 5 even where the article was never published); Color of Change v.

U.S. Dep’t of Homeland Sec., 325 F. Supp. 3d 447, 454 (S.D.N.Y. 2018) (noting that the

argument “that the last version of the draft paper became ‘final’ . . . has been rejected by both the

Second and D.C. Circuits.”).

               The June 30 Draft is also deliberative. Deliberative documents are those that are

“actually . . . related to the process by which policies are formulated,” Grand Cent. P’ship, 166

F.3d at 482 (internal quotation marks and citation omitted), and “reflect[] the give-and-take of

the consultative process.” Nat’l Res. Def. Council, 954 F.3d at 156 (internal quotation marks

and citation omitted). Courts have considered “factors such as whether the document (i) formed

an essential link in a specified consultative process, (ii) reflect[s] the personal opinions of the

writer rather than the policy of the agency, and (iii) if released, would inaccurately reflect or

prematurely disclose the views of the agency.” Grand Cent. P’ship, 166 F.3d at 482 (internal

quotations marks and citation omitted, alteration in original). The June 30 Draft reflects the

then-ongoing collaboration between the Police Foundation and COPS on a document that

contains preliminary assessments, initial findings, and proposed recommendations, along with

notes and comments by the drafters. (Doc 49 ¶¶ 37-38.) The Draft was subject to change, and

its contents had not been verified. (Id. ¶ 40.) Such a draft document reflects the thought


                                                - 14 -
        Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 15 of 24




processes and the “give-and-take” of the agency and its outside consultant, rendering it

deliberative and protected by Exemption 5. Nat. Res. Def. Council, 954 F.3d at 156.

                While the Court finds that as an intra-agency draft document that is both

predecisional and deliberative, the June 30 Draft falls squarely within the type of documents

protected by Exemption 5, Grand Cent. P’ship, 166 F.3d at 482, this does not end the inquiry.

Hopkins, 929 F.2d at 85. LDF contends that the government has improperly redacted factual

information that is not subject to the privilege and that in camera review of the Draft is therefore

warranted. The Court rejects these arguments.

   B. The Government Properly Redacted the June 30 Draft

                Exemption 5 does not protect “purely factual material.” Hopkins, 929 F.2d at 85.

In order to be protected under Exemption 5, factual material must be “inextricably intertwined

with the privileged opinions and recommendations such that disclosure would compromise the

confidentiality of deliberative information . . . .” Id. (internal quotation marks and citation

omitted). The government bears the burden of establishing that factual material is properly

withheld. Id.

          i.    Redacted Factual Information is Inextricably Intertwined with Privileged
                Opinions and Recommendations

                The government conducted two line-by-line reviews of the June 30 Draft to

determine which material was segregable and therefore could be disclosed without

compromising agency deliberative process. (Doc 49 ¶ 42; Scheider Decl. (Doc 56) ¶ 6.) The

COPS Office determined, however, that the “vast majority” of the factual material in the June 30

Draft was inextricably intertwined with deliberative information, and heavily redacted the

document. (Doc 56 ¶ 3.) The government submits that these redactions are nonetheless proper

because (1) the very selection and inclusion of these facts reflect the subjective—and
                                               - 15 -
         Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 16 of 24




preliminary—judgment of the Draft’s authors, (Doc 49 ¶¶ 43-44; Doc 56 ¶¶ 4-5); and (2) the

facts themselves were subject to change and later verification that never occurred. (Doc 49 ¶ 40;

Doc 56 ¶ 3.)

                First, the selection and organization of factual material is protectable under

Exemption 5 where the choice to include particular factual information would disclose the

agency’s deliberative process. Courts have found the inclusion of particular facts to

“demonstrate [an agency’s] deliberative process” where “[t]hey show the authors’ judgment in

cull[ing] the relevant documents, extract[ing] pertinent facts, [and] organiz[ing] them to suit a

specific purpose.” Color of Change, 325 F. Supp. 3d at 455 (internal quotation marks and

citation omitted, latter alterations in original); Lead Indus., 610 F.2d at 85 (“Disclosing factual

segments from the . . . summaries would reveal the deliberative process of summarization itself

by demonstrating which facts in the massive [] record were considered significant . . . .”); cf.

Nat. Res. Def. Council, 954 F.3d at 157 (finding that release of EPA’s “core model” “would not

explain the factors that prompted development of a tool, nor would it expose rationales cutting

against or in favor of its use.”).

                The factual material that the Police Foundation and the COPS Office included in

the June 30 Draft would reveal what the government considered significant to the project during

the preliminary stages of creating the NCPD recommendation. (Doc 49 ¶ 44.) As Scheider’s

declaration describes, the factual material in the June 30 Draft “is the result of the Police

Foundation using its independent judgment to select facts, out of a larger pool of facts, that, in its

view, are significant and should be considered in developing recommendations.” (Doc 56 ¶ 4.)

Further, the presentation of particular gathered data summarized in charts and other figures

created by the Police Foundation indicate which factors the Police Foundation and/or COPS may


                                                - 16 -
        Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 17 of 24




have considered when analyzing certain data, which implicates the deliberative process. (Doc 49

¶¶ 40-41.) The inclusion of particular information here depended on the subjective judgment of

the drafters, and would reveal what they considered significant at a particular, preliminary stage

of the drafting process. (Doc 56 ¶ 5.)

               Further, the COPS Office previously released the information it determined to be

segregable. (Doc 56 ¶ 6.) After this initial disclosure, COPS conducted a second line-by-line

review of the June 30 Draft at LDF’s request, and confirmed that all reasonably-segregable

information had been disclosed. (Doc 49 ¶¶ 15-16.) This demonstrates that defendants have, “in

good faith, been willing to conduct further reviews at the request of the plaintiff . . . .” Gonzalez

v. U.S. Citizenship & Immigration Servs., __ F. Supp. 3d __, 19 cv 2911 (JGK), 2020 WL

4343872, at *13 (S.D.N.Y. July 29, 2020).

               LDF contends that the selection and inclusion of particular factual information in

the June 30 Draft is not a basis to redact this material because any report, by its nature, requires

culling and summarizing data. (Pl.’s Mem. Law (Doc 52) at 7-8.) While this may be true, the

June 30 Draft was not a recitation of facts prepared solely to “inform” a decisionmaker; rather,

the report was part of a collaborative effort aimed at assessing NCPD’s practices, making

recommendations, and suggesting improvements. See N.Y. Times Co. v. U.S. Dep’t of Justice,

16 cv 6120 (RMB), 2017 WL 4712636, at *20 (S.D.N.Y. Sept. 29, 2017) (distinguishing

Playboy Enters., Inc. v. Dep’t of Justice, 677 F.2d 931 (D.C. Cir. 1982), where the report there

was “not submitted to the agency . . . to assist it in rendering an informed decision upon the . . .

record.”) (internal quotation marks and citation omitted); (Doc 49 ¶ 35.) The Police Foundation

made “preliminary determination[s] of which pieces of data were relevant to the analysis of a

particular NCPD policy,” and “selected these facts from the pool of data it had compiled from


                                                - 17 -
        Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 18 of 24




various sources . . . .” (Doc 49 ¶ 39.) Where, as here, the factual material chosen by consultants

to be included required “draw[ing] inferences and weigh[ing] the evidence,” its disclosure would

implicate the deliberative process, and thus the facts are properly redacted pursuant to Exemption

5. Lead Indus., 610 F.2d at 83; see N.Y. Times Co., 2017 WL 4712636, at *20 (“Disclosing

factual material within the threat assessments would ‘reveal the deliberative process of selection’

by demonstrating which facts in the record were ‘considered significant.’”) (citing Lead Indus.,

610 F.2d at 85).

                LDF further argues that because the government already disclosed the objectives

of the COPS Office assessment and the factors that would be considered, it cannot now claim

that the June 30 Draft comes within Exemption 5. (Doc 52 at 8-9.) This argument appears to

conflate the contents of the documents already made public with those of the June 30 Draft. In

fact, the “Memorandum of Agreement” and the “Goal and Objectives Statement” to which LDF

points are unredacted in the appendix of the June 30 Draft. (See Johnson Decl. (Doc 53), Ex. A

at 102-106.) The June 30 Draft does more than recite the objectives of the project; it provides a

“preliminary analysis of the areas that were to be assessed pursuant to the NCPD-CRI-TA”

engagement, and contains preliminary recommendations, certain data, figures, charts, and tables

created by the Police Foundation. (Doc 49 ¶¶ 31, 35, 41; Doc 56 ¶¶ 4-5.) The selection and

inclusion of particular facts and data in a draft version of the report is distinct from lists of

factors, goals, and objectives; the former reflects the subjective judgment of the drafters and their

deliberative processes, while the latter contemplates what the draft report could include, not what

it actually did include.

                Second, the facts included in the June 30 Draft were subject to change and further

verification. (Doc 49 ¶¶ 31, 40; Doc 56 ¶ 3.) The June 30 Draft only reached the seventh stage


                                                 - 18 -
        Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 19 of 24




of a 17-step review process, and work stopped on the Draft before it was ever made final. (Doc

49 ¶ 40; Doc 56 ¶ 3.) Scheider submits that the twelfth stage of the process involved

“collaborative conferences” that could have “identified deficiencies and inaccuracies in factual

information used to support the recommendation, resulting in revision and/or removal of not only

the supportive factual information but of entire recommendations themselves.” (Doc 56 ¶ 3.)

Indeed, Fieri-Fetrow states that the facts in the Draft would not have been verified until the

thirteenth or fourteenth step of the process. (Doc 49 ¶ 40.) Given the preliminary stage at which

work on the June 30 Draft ended, it may be imprecise to refer to “facts” in the draft report, as

even this information was subject to further revision and confirmation. Facts and opinions were

thus inextricably intertwined at this early stage of the drafting and review process: facts

themselves could have been revised and in turn, the recommendations they supported may have

been edited or deleted. Because the 17-step review process of the June 30 Draft was halted,

which factual material—and in turn, which recommendations—would have been subject to

revision or removal is unknowable. Therefore, the information that LDF submits should be

disclosed had not attained the status of “facts,” as distinguished from suppositions, and thus

would not be subject to the “inextricably intertwined” and “reasonably segregable” analyses.

         ii.   It is Reasonably Foreseeable That Harm Would Result from Additional
               Disclosure

               FOIA requires the withholding agency to “reasonably foresee[] that disclosure

would harm an interest protected by an exemption . . . .” 5 U.S.C. § 552(a)(8)(A)(i)(I). The

agency must demonstrate “how a particular Exemption 5 withholding would harm the agency’s




                                               - 19 -
        Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 20 of 24




deliberative process.” Nat. Res. Def. Council, 2019 WL 4142725, at *5 (internal quotation

marks and citation omitted). The government has made such a showing here.

               It is reasonably foreseeable that harm would result from disclosure of the redacted

portions of the June 30 Draft. First, disclosure of unconfirmed suppositions in the draft could be

misleading. The June 30 Draft’s contents were subject to several further stages of review and

revision, including for possible factual errors, and the report does not, in the state in which it was

left, reflect the actual views, opinions, or recommendations of the COPS Office. Release of such

material could therefore negatively affect the relationship of the NCPD with the communities it

serves. (Doc 56 ¶ 9; Doc 49 ¶ 45.)

               Second, as Scheider explains in his declaration, even though the NCPD CRI-TA

engagement ended, the CRI-TA program is itself ongoing. (Doc 56 ¶ 7.) The program relies on

the voluntary engagement of law enforcement agencies requesting the assistance of the COPS

Office, and requires the free exchange of information and feedback between and among COPS,

technical assistance providers, and law enforcement agencies. (Id.) Law enforcement may be

hesitant to approach the COPS Office and engage in such deliberative processes if such

information could be released to the public at preliminary stages. (Id. at ¶¶ 7-8.) Additional

disclosure may have a chilling effect both on law enforcement’s willingness to engage in free

and frank discourse with the COPS Office, and among the COPS Office itself. (Id. ¶ 8; Doc 49

¶ 45.) This would, in turn, hamper the COPS Office’s goals of addressing concerns with and

improving law enforcement practices and policies, and advancing overall public safety. (Doc 56

¶ 7.)




                                                - 20 -
        Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 21 of 24




   C. Plaintiff’s Motion for In Camera Review is Denied

          i.   LDF Does Not Make a Showing of Agency Bad Faith or Otherwise Impugn the
               Government’s Submissions

               Agency affidavits are afforded a presumption of good faith, and summary

judgment on the basis of these affidavits is appropriate where “the agency’s submissions are

adequate on their face.” Carney, 19 F.3d at 812; see id. (“Affidavits or declarations supplying

facts indicating that the agency has conducted a thorough search and giving reasonably detailed

explanations why any withheld documents fall within an exemption are sufficient to sustain the

agency’s burden.”). Once the government has met this burden, “the plaintiff must make a

showing of bad faith on the part of the agency sufficient to impugn the agency’s affidavits or

declarations, . . . or provide some tangible evidence that an exemption claimed by the agency

should not apply or summary judgment is otherwise inappropriate . . . .” Id. (citations omitted).

LDF has failed to do so here.

               LDF has not come forward with any evidence to suggest that either the Fieri-

Fetrow or Scheider declaration was made in bad faith, nor does LDF provide “tangible evidence”

that would permit the Court to conclude that summary judgment would be inappropriate. Here,

the Fieri-Fetrow and Scheider declarations establish that the government undertook a thorough

search and that the June 30 Draft comes within Exemption 5. (See Doc 49 ¶¶ 6-7; 10-17; Doc 56

¶¶ 3-6.) Indeed, during the course of the review process, LDF agreed to the COPS Office’s

conditions for re-reviewing the draft reports, one of which was that “LDF understands that the

explanation for the application of Exemption 5 to the draft report continues to apply to those

portions of the report that remain withheld following re-review . . . .” (Doc 49 ¶ 13.) LDF does

not now challenge this “condition” of the COPS Office’s re-review of the Draft. Further,

defendants’ declarations explain the kinds of information redacted, and why the redactions to the

                                              - 21 -
        Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 22 of 24




June 30 Draft are necessary and appropriate. (See, e.g., Doc 49 ¶¶ 39-45; Doc 56 ¶¶ 3-9.) For

these reasons, the Court finds that the government has satisfied its burden and that plaintiff has

failed to overcome it with a contrary showing. See Carney, 19 F.3d at 813 (“Suffice it to say, the

declarations are reasonably detailed and reveal that [the agency] undertook a diligent search . . . .

With respect to the withheld documents, the declarants describe the documents or classes of

documents withheld and explain why they fall within an applicable exception.”).

         ii.   In-Camera Review is Not Warranted

               In camera review is the exception rather than the rule in FOIA cases. Local 3,

Int’l Bhd. of Elec. Workers, 845 F.2d at 1180. Courts have found such review necessary where,

for example, the information in the government’s affidavits was contradicted by other evidence

in the record. Am. Civil Liberties Union v. F.B.I., 59 F. Supp. 3d 584, 589 (S.D.N.Y. 2014);

Adelante, 376 F. Supp. 3d at 360 (quoting Am. Civil Liberties Union v. F.B.I., 59 F. Supp. 3d at

589). Such review may also be appropriate where “the agency fails to provide a sufficiently

detailed explanation” to justify its claimed exemption, Seife v. U.S. Dep’t of State, 298 F. Supp.

3d 592, 630 (S.D.N.Y. 2018), and/or where the documents at issue are “few in number and of

short length . . . .” Adelante, 376 F. Supp. 3d at 360 (internal quotation marks and citation

omitted). Where, as here, an agency’s redactions of a document are at issue:

               [A] government agent can attest in a sworn affidavit that the redactions are
               necessary, and elaborate on the reasons for the redactions with sufficient
               specificity, the district court should be able to rule on the appropriateness of the
               redactions without conducting an in camera review of the redacted materials.
               However, while on the one hand, too much specificity on the part of the
               government can actually reveal the classified information, too little specificity can
               render judicial review of the agency’s decisions all but impossible.

Halpern v. F.B.I., 181 F.3d 279, 287 (2d Cir. 1999).




                                               - 22 -
        Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 23 of 24




               In camera review is not warranted here. As discussed supra, the government’s

representations in the Fieri-Fetrow and Scheider declarations have not been contradicted by other

evidence. While the June 30 Draft is the sole remaining document at issue, it is a 112-page

report, and the Court’s review of it in camera would not promote efficiency. Cf. Adelante, 376

F. Supp. 3d at 360 (finding in camera review appropriate where the document at issue was “a

scant five pages in length” and plaintiffs pointed to evidence in the record showing the

government’s contrary representations to Congress and to the court).

               In camera review is not necessary for the Court to determine the appropriateness

of the redactions to the June 30 Draft. For the reasons set forth above, the Court finds that the

Fieri-Fetrow and Scheider declarations sufficiently explain the reasons for the redactions in the

Draft report. The June 30 Draft contains preliminary recommendations and unconfirmed factual

material, and reflects the then-ongoing “give-and-take” between the COPS Office and the Police

Foundation. (Doc 49 ¶¶ 31, 35, 38.) LDF emphasizes Fieri-Fetrow’s statement that “[m]uch of

the factual material in the draft assessment report is contained within passages evaluating that

material and is thus inextricably intertwined with the preliminary assessments, initial findings,

and proposed recommendations.” (Doc 49 ¶ 43; Doc 52 at 14.) LDF argues that this does not

mean “all” factual material is thus inseparable from the deliberative process, such that in camera

review is warranted. (Doc 52 at 14.) This argument, however, fails to account for the facts that:

(1) the government twice conducted a line-by-line review of the June 30 Draft, and released what

it deemed to be reasonably segregable factual information (Doc 49 ¶¶ 16, 42); and (2) the “facts”

allegedly contained in the June 30 Draft may not be accurately described as “facts,” as they were

subject to further revision, confirmation, and even deletion. (Id. ¶ 40; Doc 56 ¶¶ 3, 9.)

Defendants have established that given the stage at which work on the June 30 Draft stopped,


                                               - 23 -
        Case 1:18-cv-04354-PKC Document 57 Filed 09/02/20 Page 24 of 24




additional disclosure would reveal the agency’s deliberative process, which is what Exemption 5

is designed to protect.

               For these reasons, plaintiff’s motion for in camera review will be denied.

CONCLUSION

               For the reasons set forth above, defendants’ motion for summary judgment is

GRANTED and plaintiff’s motion for in camera review is DENIED. The Clerk is respectfully

directed to terminate the motions (Docs 48, 51), to enter final judgment, and to close this case.



               SO ORDERED.




Dated: New York, New York
       September 2, 2020




                                               - 24 -
